QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6


SECURITY AGREEMENT

    THIS SECURITY AGREEMENT, dated as of October 10, 2000, is made and given by
REUTER MANUFACTURING, INC., a corporation organized under the laws of the State
of Minnesota (the "Grantor"), to U.S. BANK NATIONAL ASSOCIATION, a national
banking association (the "Secured Party").


RECITALS

    A.  The Grantor and the Secured Party have entered into an Amended and
Restated Credit Agreement dated as of the date of this Agreement (as the same
may hereafter be amended, supplemented, extended, restated, or otherwise
modified from time to time, the "Credit Agreement") pursuant to which the
Secured Party has agreed to extend to the Grantor certain credit accommodations
on the terms and conditions set forth in the Credit Agreement.

    B.  It is a condition precedent to the extension of any credit
accommodations pursuant to the terms of the Credit Agreement that this Agreement
be executed and delivered by the Grantor.

    C.  The Grantor finds it advantageous, desirable and in its best interests
to comply with the requirement that it execute and deliver this Security
Agreement to the Secured Party.

    NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Party to enter into the Credit Agreement and to extend credit
accommodations to the Grantor thereunder, the Grantor hereby agrees with the
Secured Party for the Secured Party's benefit as follows:

    Section 1.  Defined Terms.  

   1(a) As used in this Agreement, the following terms shall have the meanings
indicated:

    "Accounts" shall mean each and every right to payment of Grantor, whether
such right to payment arises out of a sale or lease of goods by Grantor, or
other disposition of goods or other property of Grantor, out of a rendering of
services by Grantor, out of a loan by Grantor, out of damage to or loss of goods
in the possession of a railroad or other carrier or any other bailee, out of
overpayment of taxes or other liabilities of Grantor, or which otherwise arises
under any contract or agreement, or from any other cause, whether such right to
payment now exists or hereafter arises and whether such right to payment is or
is not yet earned by performance and howsoever such right to payment may be
evidenced, together with all other rights and interest (including all liens and
security interests) which Grantor may at any time have by law or agreement
against any account debtor (as defined in the Uniform Commercial Code in effect
in the State of Minnesota) or other obligor obligated to make any such payment
or against any of the property of such account debtor or other obligor;
specifically (but without limitation), the term includes all present and future
instruments, documents, chattel papers, accounts and contract rights of Grantor.

    "Account Debtor" shall mean a Person who is obligated on or under any
Account, Chattel Paper, Instrument or General Intangible.

    "Chattel Paper" shall mean a writing or writings which evidence both a
monetary obligation and a security interest in or lease of specific goods; when
a transaction is evidenced by both a security agreement or a lease and by an
Instrument or a series of Instruments, the group of writings taken together
constitutes Chattel Paper.

    "Collateral" shall mean all property and rights in property now owned or
hereafter at any time acquired by the Grantor in or upon which a Security
Interest is granted to the Secured Party by the Grantor under this Agreement.

    "Document" shall mean any bill of lading, dock warrant, dock receipt,
warehouse receipt or order for the delivery of goods, together with any other
document or receipt which in the regular course of

--------------------------------------------------------------------------------

business or financing is treated as adequately evidencing that the Person in
possession of it is entitled to receive, hold and dispose of the document and
the goods it covers.

    "Equipment" shall mean all machinery, equipment, furniture, furnishings and
fixtures, including all accessions, accessories and attachments thereto, and any
guaranties, warranties, indemnities and other agreements of manufacturers,
vendors and others with respect to such Equipment.

    "Event of Default" shall have the meaning given to such term in Section 20
hereof.

    "Financing Statement" shall have the meaning given to such term in Section 4
hereof.

    "General Intangibles" shall mean any personal property (other than goods,
Accounts, Chattel Paper, Documents, Instruments and money) including choses in
action, causes of action, contract rights, corporate and other business records,
inventions, designs, patents, patent applications, service marks, trademarks,
trademark applications, tradenames, trade secrets, engineering drawings, good
will, registrations, copyrights, licenses, franchises, customer lists, tax
refund claims, royalties, licensing and product rights, rights to the retrieval
from third parties of electronically processed and recorded data and all rights
to payment resulting from an order of any court.

    "Instrument" shall mean a draft, check, certificate of deposit, note, bill
of exchange, security or any other writing which evidences a right to the
payment of money and is not itself a security agreement or lease and is of a
type which is transferred in the ordinary course of business by delivery with
any necessary endorsement or assignment.

    "Inventory" shall mean any and all of the Grantor's goods, including,
without limitation, goods in transit, wherever located which are or may at any
time be leased by the Grantor to a lessee, held for sale or lease, furnished
under any contract of service or held as raw materials, work in process, or
supplies or materials used or consumed in the Grantor's business, or which are
held for use in connection with the manufacture, packing, shipping, advertising,
selling or finishing of such goods, and all goods, the sale or other disposition
of which has given rise to a Receivable, which are returned to and/or
repossessed and/or stopped in transit by the Grantor or the Secured Party, or at
any time hereafter in the possession or under the control of the Grantor or the
Secured Party, or any agent or bailee of either thereof, and all documents of
title or other documents representing the same.

    "Lien" shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.

    "Obligations" shall mean (a) all indebtedness, liabilities and obligations
of the Grantor to the Secured Party of every kind, nature or description under
the Credit Agreement, including the Grantor's obligation on any promissory note
or notes under the Credit Agreement and any note or notes hereafter issued in
substitution or replacement thereof, (b) all liabilities of the Grantor under
this Agreement, and (c) any and all other liabilities and obligations of the
Grantor to the Secured Party of every kind, nature and description, whether
direct or indirect or hereafter acquired by the Secured Party from any Person,
absolute or contingent, regardless of how such liabilities arise or by what
agreement or instrument they may be evidenced, and in all of the foregoing cases
whether due or to become due, and whether now existing or hereafter arising or
incurred.

    "Person" shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

    "Security Interest" shall have the meaning given such term in Section 2
hereof.

2

--------------------------------------------------------------------------------

   1(b) All other terms used in this Agreement which are not specifically
defined herein shall have the meaning assigned to such terms in the Uniform
Commercial Code in effect in the State of Minnesota as of the date of this
Agreement to the extent such other terms are defined therein.

   1(c) Unless the context of this Agreement otherwise clearly requires,
references to the plural include the singular, the singular, the plural and "or"
has the inclusive meaning represented by the phrase "and/or." The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The words "hereof," "herein," "hereunder," and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. References to Sections are
references to Sections in this Security Agreement unless otherwise provided.

    Section 2.  Grant of Security Interest.  As security for the payment and
performance of all of the Obligations, the Grantor hereby grants to the Secured
Party a security interest (the "Security Interest") in all of the Grantor's
right, title, and interest in and to the following, whether now or hereafter
owned, existing, arising or acquired and wherever located:

   2(a) All Accounts.

   2(b) All Chattel Paper.

   2(c) All Documents.

   2(d) All Equipment.

   2(e) All General Intangibles.

    2(f) All Instruments.

   2(g) All Inventory.

   2(h) To the extent not otherwise included in the foregoing, (i) all other
rights to the payment of money, including rents and other sums payable to the
Grantor under leases, rental agreements and other Chattel Paper and insurance
proceeds; (ii) all books, correspondence, credit files, records, invoices, bills
of lading, and other documents relating to any of the foregoing, including,
without limitation, all tapes, cards, disks, computer software, computer runs,
and other papers and documents in the possession or control of the Grantor or
any computer bureau from time to time acting for the Grantor; (iii) all rights
in, to and under all policies insuring the life of any officer, director,
stockholder or employee of the Grantor, the proceeds of which are payable to the
Grantor; and (iv) all accessions and additions to, parts and appurtenances of,
substitutions for and replacements of any of the foregoing.

    2(i) To the extent not otherwise included, all proceeds and products of any
and all of the foregoing.

    Section 3.  Grantor Remains Liable.  Anything herein to the contrary
notwithstanding, (a) the Grantor shall remain liable under the Accounts, Chattel
Paper, General Intangibles and other items included in the Collateral to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by the Secured Party of any of the rights hereunder shall not release the
Grantor from any of its duties or obligations under any items included in the
Collateral, and (c) the Secured Party shall have no obligation or liability
under Accounts, Chattel Paper, General Intangibles and other items included in
the Collateral by reason of this Agreement, nor shall the Secured Party be
obligated to perform any of the obligations or duties of the Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

3

--------------------------------------------------------------------------------

    Section 4.  Title to Collateral.  The Grantor has (or will have at the time
it acquires rights in Collateral hereafter acquired or arising) and will
maintain so long as the Security Interest may remain outstanding, title to each
item of Collateral (including the proceeds and products thereof), free and clear
of all Liens except the Security Interest and except Liens permitted by the
Credit Agreement. The Grantor will defend the Collateral against all claims or
demands of all Persons (other than the Secured Party) claiming the Collateral or
any interest therein. As of the date of execution of this Security Agreement, no
effective financing statement or other similar document used to perfect and
preserve a security interest under the laws of any jurisdiction (a "Financing
Statement") covering all or any part of the Collateral is on file in any
recording office, except such as may have been filed (a) in favor of the Secured
Party relating to this Agreement, or (b) to perfect Liens permitted by the
Credit Agreement.

    Section 5.  Lock Box, Collateral Account.  The Grantor will direct each of
its Account Debtors or other obligors to make payments due under any Collateral
directly to a special lock box to be established and maintained by Secured Party
(the "Lockbox"). The Grantor hereby authorizes and directs Secured Party to
deposit into a special collateral account to be established and maintained by
Secured Party (the "Collateral Account") all checks, drafts and cash payments
received in said Lockbox. All deposits from the Lockbox to the Collateral
Account shall constitute proceeds of Collateral and shall not constitute payment
of any Obligation. The Grantor agrees that it will promptly deliver to Secured
Party, for deposit into said Collateral Account, all payments on Accounts and
Chattel Paper received by it. All such payments shall be delivered to Secured
Party in the form received (except for the Grantor's endorsement where
necessary). Until so delivered, all payments on Accounts and Chattel Paper
received by the Grantor shall be held in trust by the Grantor for and as the
property of Secured Party and shall not be commingled with any funds or property
of the Grantor.

    Section 6.  Collection Rights of Secured Party.  Notwithstanding Secured
Party's rights under Section 5 with respect to any and all Instruments, Chattel
Paper, Accounts and other rights to payment constituting Collateral (including
proceeds), Secured Party may, at any time (both before and after the occurrence
of an Event of Default) notify any Account Debtor, or any other person obligated
to pay any amount due, that such Chattel Paper, Account, or other right to
payment has been assigned or transferred to Secured Party for security and shall
be paid directly to Secured Party. If Secured Party so requests at any time, the
Grantor will so notify such Account Debtors and other obligors in writing and
will indicate on all invoices to such Account Debtors or other obligors that the
amount due is payable directly to Secured Party. At any time after Secured Party
or the Grantor gives such notice to an account debtor or other obligor, Secured
Party may (but need not), in its own name or in the Grantor's name, demand, sue
for, collect or receive any money or property at any time payable or receivable
on account of, or securing, any such chattel paper, account, or other right to
payment, or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, notify, amend or change the obligations (including
collateral obligations) of any such account debtor or other obligor. The Grantor
hereby irrevocably makes, constitutes and appoints the Secured Party or any
person whom the Secured Party may designate, the Grantor's true and lawful
attorney with power to receive, open and dispose of all mail addressed to the
Grantor; to endorse the Grantor's name on any notes, acceptances, checks,
drafts, money orders or other means of payment that may come into the Secured
Party's possession as payment of or upon Accounts, Chattel Paper or other
Collateral; to endorse the Grantor's name on any invoice, freight or express
bill or bill of lading relating to any Collateral; to sign the Borrower's name
to drafts against Account Debtors, to assignments and verification of accounts
and notices thereof to Account Debtors, and to documents of title covering any
Collateral, and to do all other things necessary or proper to carry out the
intent of this Agreement.

    Section 7.  Disposition of Collateral.  The Grantor will not sell, lease or
otherwise dispose of, or discount or factor with or without recourse, any
Collateral, except sales of items of Inventory in the ordinary course of
business.

4

--------------------------------------------------------------------------------

    Section 8.  Names, Offices, Locations.  The Grantor does business solely
under its own name and the trade names and styles, if any, set forth on
Schedule II hereto. Except as noted on said Schedule, no such trade names or
styles and no trademarks or other similar marks owned by the Grantor are
registered with any governmental unit. The chief place of business and chief
executive office and the office where it keeps its books and records concerning
the Accounts and General Intangibles and the originals of all Chattel Paper,
Documents and Instruments are located at its address set forth on the signature
page hereof. All items of Equipment and Inventory existing on the date of this
Agreement are located at the places specified on Schedule I hereto. The Grantor
will immediately notify the Secured Party of any additional state in which any
item of Inventory or Equipment is hereafter located. The Grantor will from time
to time at the request of the Secured Party provide the Secured Party with
current lists as to the locations of the Equipment and Inventory. The Grantor
will not permit any Inventory, Equipment, Chattel Paper or Documents or any
records pertaining to Accounts and General Intangibles to be located in any
state or area in which, in the event of such location, a financing statement
covering such Collateral would be required to be, but has not in fact been,
filed in order to perfect the Security Interest. The Grantor will not change its
name or the location of its chief place of business and chief executive office
unless the Secured Party has been given at least 30 days' prior written notice
thereof and the Grantor has executed and delivered to the Secured Party such
Financing Statements and other instruments required or appropriate to continue
the perfection of the Security Interest.

    Section 9.  Rights to Payment.  Except as the Grantor may otherwise advise
the Secured Party in writing, each Account, Chattel Paper, Document, General
Intangible and Instrument constituting or evidencing Collateral is (or, in the
case of all future Collateral, will be when arising or issued) the valid,
genuine and legally enforceable obligation of the Account Debtor or other
obligor named therein or in the Grantor's records pertaining thereto as being
obligated to pay or perform such obligation. The Grantor will perform and comply
in all material respects with all its obligations under any items included in
the Collateral and exercise promptly and diligently its rights thereunder.

    Section 10.  Further Assurances.  

  10(a) The Grantor agrees that from time to time, at its expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that the Secured Party may reasonably
request, in order to perfect and protect the Security Interest granted or
purported to be granted hereby or to enable the Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Collateral (but
any failure to request or assure that the Grantor execute and deliver such
instrument or documents or to take such action shall not affect or impair the
validity, sufficiency or enforceability of this Agreement and the Security
Interest, regardless of whether any such item was or was not executed and
delivered or action taken in a similar context or on a prior occasion). Without
limiting the generality of the foregoing, the Grantor will, promptly and from
time to time at the request of the Secured Party: (i) mark, or permit the
Secured Party to mark, conspicuously its books, records, and accounts showing or
dealing with the Collateral, and each item of Chattel Paper included in the
Collateral, with a legend, in form and substance satisfactory to the Secured
Party, indicating that each such item of Collateral and each such item of
Chattel Paper is subject to the Security Interest granted hereby; (ii) deliver
and pledge to the Secured Party, all Instruments and Documents, duly indorsed or
accompanied by duly executed instruments of transfer or assignment, with full
recourse to the Grantor, all in form and substance satisfactory to the Secured
Party; (iii) execute and file such Financing Statements or continuation
statements in respect thereof, or amendments thereto, and such other instruments
or notices (including fixture filings with any necessary legal descriptions as
to any goods included in the Collateral which the Secured Party determines might
be deemed to be fixtures, and instruments and notices with respect to vehicle
titles), as may be necessary or desirable, or as the Secured Party may request,
in order to perfect, preserve, and enhance the Security Interest granted or
purported to be granted hereby; and (iv) obtain waivers,

5

--------------------------------------------------------------------------------

in form satisfactory to the Secured Party, of any claim to any Collateral from
any landlords or mortgagees of any property where any Inventory or Equipment is
located.

  10(b) The Grantor hereby authorizes the Secured Party to file one or more
Financing Statements or continuation statements in respect thereof, and
amendments thereto, relating to all or any part of the Collateral without the
signature of the Grantor where permitted by law. A photocopy or other
reproduction of this Agreement or any Financing Statement covering the
Collateral or any part thereof shall be sufficient as a Financing Statement
where permitted by law.

  10(c) The Grantor will furnish to the Secured Party from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Secured Party may
reasonably request, all in reasonable detail and in form and substance
reasonably satisfactory to the Secured Party.

    Section 11.  Taxes and Claims.  The Grantor will promptly pay all taxes and
other governmental charges levied or assessed upon or against any Collateral or
upon or against the creation, perfection or continuance of the Security
Interest, as well as all other claims of any kind (including claims for labor,
material and supplies) against or with respect to the Collateral, except to the
extent (a) such taxes, charges or claims are being contested in good faith by
appropriate proceedings, (b) such proceedings do not involve any material danger
of the sale, forfeiture or loss of any of the Collateral or any interest therein
and (c) such taxes, charges or claims are adequately reserved against on the
Grantor's books in accordance with generally accepted accounting principles.

    Section 12.  Books and Records.  The Grantor will keep and maintain at its
own cost and expense satisfactory and complete records of the Collateral,
including a record of all payments received and credits granted with respect to
all Accounts, Chattel Paper and other items included in the Collateral.

    Section 13.  Inspection, Reports, Verifications.  The Grantor will at all
reasonable times permit the Secured Party or its representatives to examine or
inspect any Collateral, any evidence of Collateral and the Grantor's books and
records concerning the Collateral, wherever located. The Grantor will from time
to time when requested by the Secured Party furnish to the Secured Party a
report on its Accounts, Chattel Paper, General Intangibles and Instruments,
naming the Account Debtors or other obligors thereon, the amount due and the
aging thereof. The Secured Party or its designee is authorized to contact
Account Debtors and other Persons obligated on any such Collateral from time to
time to verify the existence, amount and/or terms of such Collateral.

    Section 14.  Notice of Loss.  The Grantor will promptly notify the Secured
Party of any loss of or material damage to any material item of Collateral or of
any substantial adverse change, known to Grantor, in any material item of
Collateral or the prospect of payment or performance thereof.

    Section 15.  Insurance.  The Grantor will keep the Equipment and Inventory
insured against "all risks" for the full replacement cost thereof subject to a
deductible in an amount, and with an insurance company or companies,
satisfactory to the Secured Party, the policies to protect the Secured Party as
its interests may appear with Lender to be named as Lender Loss Payee ("Accord
27"), with such policies or certificates with respect thereto to be delivered to
the Secured Party at its request. Each such policy or the certificate with
respect thereto shall provide that such policy shall not be cancelled or allowed
to lapse unless at least 30 days prior written notice is given to the Secured
Party.

    Section 16.  Lawful Use; Fair Labor Standards Act.  The Grantor will use and
keep the Collateral, and will require that others use and keep the Collateral,
only for lawful purposes, without violation of any federal, state or local law,
statute or ordinance. All Inventory of the Grantor as of the date of this
Agreement that was produced by the Grantor or with respect to which the Grantor
performed any manufacturing or assembly process was produced by the Grantor (or
such manufacturing or assembly process was conducted) in compliance in all
material respects with all requirements of the Fair Labor

6

--------------------------------------------------------------------------------

Standards Act, and all Inventory produced, manufactured or assembled by the
Grantor after the date of this Agreement will be so produced, manufactured or
assembled, as the case may be.

    Section 17.  Action by the Secured Party.  If the Grantor at any time fails
to perform or observe any of the foregoing agreements, the Secured Party shall
have (and the Grantor hereby grants to the Secured Party) the right, power and
authority (but not the duty) to perform or observe such agreement on behalf and
in the name, place and stead of the Grantor (or, at the Secured Party's option,
in the Secured Party's name) and to take any and all other actions which the
Secured Party may reasonably deem necessary to cure or correct such failure
(including, without limitation, the payment of taxes, the satisfaction of Liens,
the procurement and maintenance of insurance, the execution of assignments,
security agreements and Financing Statements, and the indorsement of
Instruments); and the Grantor shall thereupon pay to the Secured Party on demand
the amount of all monies expended and all costs and expenses (including
reasonable attorneys' fees and legal expenses) incurred by the Secured Party in
connection with or as a result of the performance or observance of such
agreements or the taking of such action by the Secured Party, together with
interest thereon from the date expended or incurred at the highest lawful rate
then applicable to any of the Obligations, and all such monies expended, costs
and expenses and interest thereon shall be part of the Obligations secured by
the Security Interest.

    Section 18.  Insurance Claims.  As additional security for the payment and
performance of the Obligations, the Grantor hereby assigns to the Secured Party
any and all monies (including proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of the Grantor with
respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto. At any time, whether before or after the
occurrence of any Event of Default, the Secured Party may (but need not), in the
Secured Party's name or in Grantor's name, execute and deliver proofs of claim,
receive all such monies, indorse checks and other instruments representing
payment of such monies, and adjust, litigate, compromise or release any claim
against the issuer of any such policy. Notwithstanding any of the foregoing, so
long as no Event of Default exists the Grantor shall be entitled to all
insurance proceeds with respect to Equipment or Inventory provided that such
proceeds are applied to the cost of replacement Equipment or Inventory.

    Section 19.  The Secured Party's Duties.  The powers conferred on the
Secured Party hereunder are solely to protect its interest in the Collateral and
shall not impose any duty upon it to exercise any such powers. The Secured Party
shall be deemed to have exercised reasonable care in the safekeeping of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to the safekeeping which the Secured Party accords its own
property of like kind. Except for the safekeeping of any Collateral in its
possession and the accounting for monies and for other properties actually
received by it hereunder, the Secured Party shall have no duty, as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not the Secured Party has or is deemed to have knowledge
of such matters, or as to the taking of any necessary steps to preserve rights
against any Persons or any other rights pertaining to any Collateral. The
Secured Party will take action in the nature of exchanges, conversions,
redemptions, tenders and the like requested in writing by the Grantor with
respect to the Collateral in the Secured Party's possession if the Secured Party
in its reasonable judgment determines that such action will not impair the
Security Interest or the value of the Collateral, but a failure of the Secured
Party to comply with any such request shall not of itself be deemed a failure to
exercise reasonable care.

    Section 20.  Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default under this Agreement:

  20(a) The Grantor shall fail to make payment when due, whether upon demand, or
at a scheduled due date, or otherwise, any principal of or interest on its
obligations under the Credit Agreement or any other obligations of the Grantor
to the Secured Party.

7

--------------------------------------------------------------------------------

  20(b) Any representation or warranty made by or on behalf of the Grantor in
this Agreement or the Credit Agreement or by or on behalf of the Grantor in any
certificate, statement, report or document herewith or hereafter furnished to
the Secured Party pursuant to this Agreement or the Credit Agreement shall prove
to have been false or misleading in any material respect on the date as of which
the facts set forth are stated or certified.

  20(c) The Grantor shall fail to perform any agreement of Grantor contained
herein.

  20(d) Any Event of Default shall occur under the Credit Agreement.

  20(e) Any default or event of default (however denominated or defined) shall
occur with respect to any indebtedness of the Grantor (other than the
Obligations) permitted under the Credit Agreement.

    Section 21.  Remedies on Default.  Upon the occurrence of an Event of
Default and at any time thereafter:

  21(a) The Secured Party may exercise and enforce any and all rights and
remedies available upon default to a secured party under the Uniform Commercial
Code.

  21(b) The Secured Party shall have the right to enter upon and into and take
possession of all or such part or parts of the properties of the Grantor,
including lands, plants, buildings, Equipment, Inventory and other property as
may be necessary or appropriate in the judgment of the Secured Party to permit
or enable the Secured Party to manufacture, produce, process, store or sell or
complete the manufacture, production, processing, storing or sale of all or any
part of the Collateral, as the Secured Party may elect, and to use and operate
said properties for said purposes and for such length of time as the Secured
Party may deem necessary or appropriate for said purposes without the payment of
any compensation to Grantor therefor. The Secured Party may require the Grantor
to, and the Grantor hereby agrees that it will, at its expense and upon request
of the Secured Party forthwith, assemble all or part of the Collateral as
directed by the Secured Party and make it available to the Secured Party at a
place or places to be designated by the Secured Party.

  21(c) Any sale of Collateral may be in one or more parcels at public or
private sale, at any of the Secured Party's offices or elsewhere, for cash, on
credit, or for future delivery, and upon such other terms as the Secured Party
may reasonably believe are commercially reasonable. The Secured Party shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given, and the Secured Party may adjourn any public or private sale from
time to time by announcement made at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

  21(d) The Secured Party is hereby granted a license or other right to use,
without charge, all of the Grantor's property, including, without limitation,
all of the Grantor's labels, trademarks, copyrights, patents and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in completing production of, advertising for sale and selling any Collateral,
and the Grantor's rights under all licenses and all franchise agreements shall
inure to the Secured Party's benefit until the Obligations are paid in full.

  21(e) If notice to the Grantor of any intended disposition of Collateral or
any other intended action is required by law in a particular instance, such
notice shall be deemed commercially reasonable if given in the manner specified
for the giving of notice in Section 25 hereof at least ten calendar days prior
to the date of intended disposition or other action, and the Secured Party may
exercise or enforce any and all other rights or remedies available by law or
agreement against the Collateral, against the Grantor, or against any other
Person or property.

    Section 22.  Application of Proceeds.  All cash proceeds received by the
Secured Party in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral may, in the discretion

8

--------------------------------------------------------------------------------

of the Secured Party, be held by the Secured Party as collateral for, or then or
at any time thereafter be applied in whole or in part by the Secured Party
against, all or any part of the Obligations (including, without limitation, any
expenses of the Secured Party payable pursuant to Section 23 hereof).

    Section 23.  Costs and Expenses; Indemnity.  The Grantor will pay or
reimburse the Secured Party on demand for all out-of-pocket expenses (including
in each case all filing and recording fees and taxes and all reasonable fees and
expenses of counsel and of any experts and agents) incurred by the Secured Party
in connection with the creation, perfection, protection, satisfaction,
foreclosure or enforcement of the Security Interest and the preparation,
administration, continuance, amendment or enforcement of this Agreement, and all
such costs and expenses shall be part of the Obligations secured by the Security
Interest. The Grantor shall indemnify and hold the Secured Party harmless from
and against any and all claims, losses and liabilities (including reasonable
attorneys' fees) growing out of or resulting from this Agreement and the
Security Interest hereby created (including enforcement of this Agreement) or
the Secured Party's actions pursuant hereto, except claims, losses or
liabilities resulting from the Secured Party's gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction. Any liability of the Grantor to indemnify and hold the Secured
Party harmless pursuant to the preceding sentence shall be part of the
Obligations secured by the Security Interest. The obligations of the Grantor
under this Section shall survive any termination of this Agreement.

    Section 24.  Waivers; Remedies; Marshalling.  This Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by the Secured Party. A waiver so
signed shall be effective only in the specific instance and for the specific
purpose given. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to the Secured Party. All
rights and remedies of the Secured Party shall be cumulative and may be
exercised singly in any order or sequence, or concurrently, at the Secured
Party's option, and the exercise or enforcement of any such right or remedy
shall neither be a condition to nor bar the exercise or enforcement of any
other. The Grantor hereby waives all requirements of law, if any, relating to
the marshalling of assets which would be applicable in connection with the
enforcement by the Secured Party of its remedies hereunder, absent this waiver.

    Section 25.  Notices.  Any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, telegram, telex, facsimile transmission, overnight courier or United
States mail (postage prepaid) addressed to such party at the address specified
on the signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by telegram, telex or facsimile transmission, from
the first business day after the date of sending if sent by overnight courier,
or from four days after the date of mailing if mailed.

    Section 26.  Grantor Acknowledgements.  The Grantor hereby acknowledges that
(a) it has been advised by (or has had full opportunity to avail itself of the
advice of) counsel in the negotiation, execution and delivery of this Agreement,
(b) the Secured Party has no fiduciary relationship to the Grantor, the
relationship being solely that of debtor and creditor, and (c) no joint venture
exists between the Grantor and the Secured Party.

    Section 27.  Continuing Security Interest; Assignments under Credit
Agreement.  This Agreement shall (a) create a continuing security interest in
the Collateral and shall remain in full force and effect until payment in full
of the Obligations, (b) be binding upon the Grantor, its successors and assigns,
and (c) inure to the benefit of, and be enforceable by, the Secured Party and
its successors, transferees, and assigns. Without limiting the generality of the
foregoing clause (c), the Secured Party may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement to any
other Persons to the extent and in the manner provided in the Credit Agreement
and may similarly transfer all or any portion of its rights under this Security
Agreement to such Persons.

9

--------------------------------------------------------------------------------

    Section 28.  Termination of Security Interest.  Upon payment in full of the
Obligations, the Security Interest granted hereby shall terminate. Upon any such
termination, the Secured Party will return to the Grantor such of the Collateral
then in the possession of the Secured Party as shall not have been sold or
otherwise applied pursuant to the terms hereof and execute and deliver to the
Grantor such documents as the Grantor shall reasonably request to evidence such
termination. Any reversion or return of Collateral upon termination of this
Agreement and any instruments of transfer or termination shall be at the expense
of the Grantor and shall be without warranty by, or recourse on, the Secured
Party. As used in this Section, "Grantor" includes any assigns of Grantor, any
Person holding a subordinate security interest in any of the Collateral or
whoever else may be lawfully entitled to any part of the Collateral.

    Section 29.  Governing Law and Construction.  THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, EXCEPT
TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
MINNESOTA. Whenever possible, each provision of this Agreement and any other
statement, instrument or transaction contemplated hereby or relating hereto
shall be interpreted in such manner as to be effective and valid under such
applicable law, but, if any provision of this Agreement or any other statement,
instrument or transaction contemplated hereby or relating hereto shall be held
to be prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement or any other statement, instrument or transaction contemplated hereby
or relating hereto.

    Section 30.  Consent to Jurisdiction.  AT THE OPTION OF THE SECURED PARTY,
THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT
SITTING IN HENNEPIN COUNTY; AND THE GRANTOR CONSENTS TO THE JURISDICTION AND
VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT. IN THE EVENT THE GRANTOR COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY AT
ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

    Section 31.  Waiver of Notice and Hearing.  THE GRANTOR HEREBY WAIVES ALL
RIGHTS TO A JUDICIAL HEARING OF ANY KIND PRIOR TO THE EXERCISE BY THE SECURED
PARTY OF ITS RIGHTS TO POSSESSION OF THE COLLATERAL WITHOUT JUDICIAL PROCESS OR
OF ITS RIGHTS TO REPLEVY, ATTACH, OR LEVY UPON THE COLLATERAL WITHOUT PRIOR
NOTICE OR HEARING. THE GRANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL
OF ITS CHOICE WITH RESPECT TO THIS PROVISION AND THIS AGREEMENT.

    Section 32.  Waiver of Jury Trial.  EACH OF THE GRANTOR AND THE SECURED
PARTY, BY ITS ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

    Section 33.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

    Section 34.  General.  All representations and warranties contained in this
Agreement or in any other agreement between the Grantor and the Secured Party
shall survive the execution, delivery and performance of this Agreement and the
creation and payment of the Obligations. The Grantor waives notice of the
acceptance of this Agreement by the Secured Party. Captions in this Agreement
are for reference and convenience only and shall not affect the interpretation
or meaning of any provision of this Agreement.

10

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Grantor has caused this Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

    REUTER MANUFACTURING, INC.  
   
   
By  
/s/ MICHAEL J. TATE   

--------------------------------------------------------------------------------

Title President

Address for Grantor:
410 11th Avenue South
Hopkins, MN 55343

Grantor's Tax ID #41-0780999

Address for Secured Party:

U.S. Bank National Association
U.S. Bank Place
601 Second Avenue South
Minneapolis, MN 55402
Fax: (612) 973-2851

11

--------------------------------------------------------------------------------

SCHEDULE I
TO
SECURITY AGREEMENT

Locations of Equipment and Inventory
as of Date of Security Agreement

410 11th Avenue South
Hopkins, MN 55343

12

--------------------------------------------------------------------------------

SCHEDULE II
TO
SECURITY AGREEMENT

Trade Names and Trade Styles

Envi-ro-fuge 2000®

Reuter®

13

--------------------------------------------------------------------------------



QUICKLINKS

SECURITY AGREEMENT
RECITALS
